DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 
Response to Amendment
	Applicant has amended claims 1, 2, 5-8, 11, 14-17, and 20. Claims 1-20 are pending.
	The amendments to the claims have necessitated new rejections under 112(a). See 112(a) rejections below for details.
	The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, new 112(b) rejections have been found to be necessary. See 112(b) rejections below for details.
The amendments to the claims have overcome the prior art rejections of record. However, after further search and consideration, the amendments to the claims have been found to necessitate new 103 rejections over newly cited Chiu (US 2017/0349452) in view of newly cited Brandt et al. (US 5,695,643), previously cited Marecaux (US 3,954,381) and previously cited electronics-tutorials.ws (“Electronics Tutorial about a Closed Loop Systems”; https://www.electronics-tutorials.ws/systems/closed-loop-system.html). See 103 rejections below for details.



Response to Arguments
Applicant’s arguments, see section II.A. and section II.B. of Remarks, filed 6/8/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  
However, upon further consideration, new 112(b) rejections have been found to be necessary. See 112(b) rejections below for details.

Applicant’s arguments, see section III.A. of Remarks, filed 6/8/2022, with respect to the 102/103 rejections of claims 1 and 12-20 over Marecaux (US 3,954,381) have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome said 102/103 rejections over Marecaux. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new 103 rejections of claims 1 and 12-20 over newly cited Chiu (US 2017/0349452) in view of newly cited Brandt et al. (US 5,695,643) and previously cited Marecaux (US 3,954,381). See 103 rejections below for details.

Applicant’s arguments, see section III.B. of Remarks, filed 6/8/2022, with respect to the 102/103 rejections of claims 2-11 over Marecaux (US 3,954,381), or in the alternative, over Marecaux in view of electronics-tutorials.ws (“Electronics Tutorial about a Closed Loop Systems”; https://www.electronics-tutorials.ws/systems/closed-loop-system.html) have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome said 102/103 rejections over Marecaux. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new 103 rejections of claims 2-11 over newly cited Chiu (US 2017/0349452) in view of newly cited Brandt et al. (US 5,695,643), previously cited Marecaux (US 3,954,381) and previously cited electronics-tutorials.ws (“Electronics Tutorial about a Closed Loop Systems”; https://www.electronics-tutorials.ws/systems/closed-loop-system.html). See 103 rejections below for details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “distillation system” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “distillation system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “distillation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Some embodiments of the present disclosure can include a fluid concentrator that is a conventional distillation or evaporator system, such as a pond, compression evaporator, and/or multiple effect distillation process, and/or other systems known to those skilled in the art, or it can be a more advanced distillation system that includes a direct steam generator, such as that disclosed in PCT patent application no. US2017/062571 titled dirty water distillation and salt harvesting system, method, and apparatus, which is incorporated by reference in its entirety as though fully set forth herein.
Accordingly, the claimed “distillation system” has been interpreted as a multiple effect distillation process or a direct steam generator, as well as equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a disposal well in fluid communication with the waste stream outlet conduit, wherein a waste stream from the outlet conduit is configured to be stored or pumped down the disposal well,” in lines 9-11 (emphasis added). 
	Applicant’s disclosure as originally filed discloses “Embodiments of the present disclosure can provide a controlled way of producing an optimally concentrated produced water that will be acceptable in current Salt Water Disposal (SWD) wells,” (page 3 lines 14-16 of specification). This disclosure supports the presence of a disposal well for receiving the waste stream that is withdrawn from the concentrator through the waste outlet conduit.
Applicant’s disclosure as originally filed further discloses, in the background section, “To date, the current practice for produced water disposal is deep well injection. The produced water is effectively pumped deep into the ground. The requirement of produced water disposal is one of the most costly components of the fracing process,” (page 1 lines 26-29). This disclosure, although not speaking directly of Applicant’s invention, implies the presence of a pump in association with the disposal well for pumping the waste stream into said well.
Applicant’s disclosure as originally filed does not explicitly disclose storing the waste stream. However, strictly speaking, injecting the waste stream into a disposal well represents storage of the waste stream in a disposal well. Thus, Applicant’s disclosure as originally filed implicitly supports configuring the system for storing the waste stream. 
 	However, there is no support in Applicant’s disclosure as originally filed for a fluid connection between the disposal well and the waste stream outlet conduit. Such a fluid connection is not mentioned in the specification. Applicant’s Figures do not illustrate the disposal well, let alone a fluid connection between the disposal well and the waste stream outlet conduit.
	Furthermore, there is nothing to suggest that such a fluid connection would be inherent or implicit. Examiner’s review of relevant prior art indicates that a fluid connection between the waste stream outlet conduit and the disposal well is not inherent, i.e. not necessarily present in systems like that disclosed by Applicant.  In particular, Examiner points to prior art reference Chiu. Chiu teaches a system for producing a concentrated waste fluid (i.e. a concentrated brine), the system comprising: a concentrator (evaporation tower) 40, the concentrator being both an evaporator and a distillation system, i.e. a direct steam generator (Figure 1, paragraph [0049]); a waste stream outlet conduit 52 (Figure 1, paragraph [0059]); and a concentrate tank 60 in fluid communication with the waste stream outlet conduit 52 (Figure 1, paragraphs [0049] and [0061]), wherein the system is configured such that a waste stream from the outlet conduit can be stored in said concentrate tank 60 (Figure 1, paragraphs [0049] and [0061]). Chiu teaches that the concentrated brine is to be disposed of by deep well injection (paragraph [0001]).
However, Chiu is silent to a fluid connection between the disposal well and the waste stream outlet conduit. On the contrary, Chiu teaches that the brine is to be trucked to an injection well cite, indicating that no fluid connection is present (paragraph [0011]). Although Examiner considers a direct fluid connection to be obvious over Chiu, at least in view of other prior art references, obviousness is not sufficient to constitute a supporting disclosure. 
In summary, Applicant’s disclosure does not explicitly or implicitly disclose a fluid connection between the waste stream outlet conduit and the disposal well. Furthermore, there is no evidence of record to indicate that such a fluid connection is necessarily present in Applicant’s system. On the contrary, the prior art of record indicates that a direct fluid communication is not necessarily present in systems like that disclosed by Applicant. Thus, the claimed fluid connection between the disposal well and the waste stream outlet is unsupported by Applicant’s disclosure, and must be removed from the claims. 
	Claims 12-20 are dependents of claim 1, and therefore, contain the same unsupported subject matter.
Claim 2 recites “a disposal well in fluid communication with the waste stream outlet conduit, wherein a waste stream from the outlet conduit is configured to be stored or pumped down the disposal well,” in lines 11-13 (emphasis added). 
	Applicant’s disclosure as originally filed discloses “Embodiments of the present disclosure can provide a controlled way of producing an optimally concentrated produced water that will be acceptable in current Salt Water Disposal (SWD) wells,” (page 3 lines 14-16 of specification). This disclosure supports the presence of a disposal well for receiving the waste stream that is withdrawn from the concentrator through the waste outlet conduit.
Applicant’s disclosure as originally filed further discloses, in the background section, “To date, the current practice for produced water disposal is deep well injection. The produced water is effectively pumped deep into the ground. The requirement of produced water disposal is one of the most costly components of the fracing process,” (page 1 lines 26-29). This disclosure, although not speaking directly of Applicant’s invention, implies the presence of a pump in association with the disposal well for pumping the waste stream into said well.
Applicant’s disclosure as originally filed does not explicitly disclose storing the waste stream. However, strictly speaking, injecting the waste stream into a disposal well represents storage of the waste stream in a disposal well. Thus, Applicant’s disclosure as originally filed implicitly supports configuring the system for storing the waste stream. 
 	However, there is no support in Applicant’s disclosure as originally filed for a fluid connection between the disposal well and the waste stream outlet conduit. Such a fluid connection is not mentioned in the specification. Applicant’s Figures do not illustrate the disposal well, let alone a fluid connection between the disposal well and the waste stream outlet conduit.
	Furthermore, there is nothing to suggest that such a fluid connection would be inherent or implicit. Examiner’s review of relevant prior art indicates that a fluid connection between the waste stream outlet conduit and the disposal well is not inherent, i.e. not necessarily present in systems like that disclosed by Applicant.  In particular, Examiner points to prior art reference Chiu. Chiu teaches a system for producing a concentrated waste fluid (i.e. a concentrated brine), the system comprising: a concentrator (evaporation tower) 40, the concentrator being both an evaporator and a distillation system, i.e. a direct steam generator (Figure 1, paragraph [0049]); a waste stream outlet conduit 52 (Figure 1, paragraph [0059]); and a concentrate tank 60 in fluid communication with the waste stream outlet conduit 52 (Figure 1, paragraphs [0049] and [0061]), wherein the system is configured such that a waste stream from the outlet conduit can be stored in said concentrate tank 60 (Figure 1, paragraphs [0049] and [0061]). Chiu teaches that the concentrated brine is to be disposed of by deep well injection (paragraph [0001]).
However, Chiu is silent to a fluid connection between the disposal well and the waste stream outlet conduit. On the contrary, Chiu teaches that the brine is to be trucked to an injection well cite, indicating that no fluid connection is present (paragraph [0011]). Although Examiner considers a direct fluid connection to be obvious over Chiu, at least in view of other prior art references, obviousness is not sufficient to constitute a supporting disclosure. 
In summary, Applicant’s disclosure does not explicitly or implicitly disclose a fluid connection between the waste stream outlet conduit and the disposal well. Furthermore, there is no evidence of record to indicate that such a fluid connection is necessarily present in Applicant’s system. On the contrary, the prior art of record indicates that a direct fluid communication is not necessarily present in systems like that disclosed by Applicant. Thus, the claimed fluid connection between the disposal well and the waste stream outlet is unsupported by Applicant’s disclosure, and must be removed from the claims. 
Claims 3-11 are dependents of claim 2, and therefore, contain the same unsupported subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a waste stream from the outlet conduit is configured to be stored or pumped down the disposal well,” in lines 10-11 (emphasis added). This claim language attempts to impose structure upon a waste stream from system. It is understood that said waste stream is the material worked upon by the claimed system, i.e. the waste stream is a portion of the waste fluid concentrated within the claimed system. Apparatus/system claims are not limited by recitation of material worked upon (see MPEP 2115). Therefore, because the claim language in question attempts to impose structure on a material worked upon, i.e. on the fluid concentrated in the claimed system by reciting a configuration of said fluid, it is unclear what amount of weight should be given to said language. In particular, it is unclear if said language should be treated as actually requiring the system to be configured so as to store and/or pump said waste stream down the disposal well, or if said claim language should be treated as merely requiring that the system be capable of producing a waste stream from the outlet wherein said waste stream is in a suitable condition for storage and/or pumping down the disposal well.
Presumably, Applicant intended the former, i.e. that the claim language in lines 10-11 require the claimed system to be configured so as to store and/or pump said waste fluid down the disposal well. Thus, claim 1 has been interpreted as requiring such for the purposes of examination.
To overcome this rejection, Applicant should amend lines 10-11 of claim 1 to recite --wherein the system is configured to store a waste stream from the outlet conduit and/or to pump said waste stream down the disposal well.--
Claims 12-20 are rejected due to their dependency on indefinite claim 1.
Claim 14 recites “a fuel and air fed to the direct steam generator are controlled in relation to a concentrated waste product that forms a waste stream associated with the concentrator,” in lines 3-5.
Said limitation presents the following clarity issues:
1) It is unclear if “a fuel… fed to the direct steam generator” recited in this limitation is the same fuel as the “amount of fuel provided to the concentrator” as recited in claim 1.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 1 is unclear.
3) The relationship between the “waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 10 of claim 1 is unclear.
Applicant should amend claim 14 to clarify as appropriate.
Claim 15 recites “a fuel and air fed to the direct steam generator are controlled in relation to a TDS associated with a concentrated waste product that forms a waste stream associated with the concentrator,” in lines 3-5.
Said limitation presents the following clarity issues:
1) It is unclear if “a fuel… fed to the direct steam generator” recited in this limitation is the same fuel as the “amount of fuel provided to the concentrator” as recited in claim 1.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 1 is unclear.
3) The relationship between the “waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 10 of claim 1 is unclear.
Applicant should amend claim 15 to clarify as appropriate.
Claim 16 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a concentrated waste product that forms a waste stream associated with the concentrator.”
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 1.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 1 is unclear.
3) The relationship between the “waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 10 of claim 1 is unclear.
Applicant should amend claim 16 to clarify as appropriate.
Claim 17 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a TDS associated with a concentrated waste product that forms a waste stream associated with the concentrator.”
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 1.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 1 is unclear.
3) The relationship between the “waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 10 of claim 1 is unclear.
Applicant should amend claim 17 to clarify as appropriate.
Claim 18 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a TDS associated with a concentrated waste product that forms a slurry waste stream associated with the concentrator.”
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 1.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 1 is unclear.
3) The relationship between the “slurry waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 10 of claim 1 is unclear.
Applicant should amend claim 18 to clarify as appropriate.
Claim 19 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a TDS associated with a concentrated waste product that forms at least one of a solution and brine waste stream associated with the concentrator.”
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 1.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 1 is unclear.
3) The relationship between the “at least one of a solution and brine waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 10 of claim 1 is unclear.
Applicant should amend claim 19 to clarify as appropriate.
Claim 20 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a TDS associated with a concentrated waste product that forms a solid waste stream.” 
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 1.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 1 is unclear.
Applicant should amend claim 20 to clarify as appropriate.
Claim 2 recites “a feedback sensor, the feedback sensor including a total dissolved solids (TDS) sensor” in lines 5-6. This limitation appears to be a limitation that requires the presence of a generic sensor (i.e. the feedback sensor), wherein said generic sensor includes a discrete second sensor (i.e. the TDS sensor) disposed therein.
However, it is understood that such is not Applicant’s intention. Specifically, it is understood that Applicant intends to specify that the feedback sensor is a TDS sensor. Therefore, for the purposes of examination, claim 2 has been treated as reciting --a feedback sensor, wherein the feedback sensor is a total dissolved solids (TDS) sensor--.
To overcome this rejection, Applicant should amend claim 2 to recite -- a feedback sensor, wherein the feedback sensor is a total dissolved solids (TDS) sensor-- in place of “a feedback sensor, the feedback sensor including a total dissolved solids (TDS) sensor”. Alternatively, Applicant could amend claim 2 to recite -- a feedback sensor device, the feedback sensor device including a total dissolved solids (TDS) sensor -- in place of “a feedback sensor, the feedback sensor including a total dissolved solids (TDS) sensor”.
Claim 2 recites “a feedback detected by the feedback sensor” in line 8. This indicates that the feedback sensor detects a feedback. However, Examiner understands Applicant’s intention to be different. In particular, Examiner understands Applicant’s intention to be that the feedback sensor, being a TDS sensor, detect a TDS concentration, and then generate a feedback which is sent to the controller. Therefore, for the purposes of examination, claim 2 has been interpreted as reciting --a feedback generated by the feedback sensor--.
To overcome this rejection, Applicant should amend claim 2 to recite --a feedback generated by the feedback sensor-- in place of “a feedback detected by the feedback sensor”.
Claim 2 recites “the closed loop controller configured to react to a feedback detected by the feedback sensor by causing an amount of fuel provided to the concentrator to be varied via a fuel controller
Claim 2 recites “wherein a waste stream from the outlet conduit is configured to be stored or pumped down the disposal well,” in lines 12-13 (emphasis added). This claim language attempts to impose structure upon a waste stream from system. It is understood that said waste stream is the material worked upon by the claimed system, i.e. the waste stream is a portion of the waste fluid concentrated within the claimed system. Apparatus/system claims are not limited by recitation of material worked upon (see MPEP 2115). Therefore, because the claim language in question attempts to impose structure on a material worked upon, i.e. on the fluid concentrated in the claimed system by reciting a configuration of said fluid, it is unclear what amount of weight should be given to said language. In particular, it is unclear if said language should be treated as actually requiring the system to be configured so as to store and/or pump said waste stream down the disposal well, or if said claim language should be treated as merely requiring that the system be capable of producing a waste stream from the outlet wherein said waste stream is in a suitable condition for storage and/or pumping down the disposal well.
Presumably, Applicant intended the former, i.e. that the claim language in lines 12-13 require the claimed system to be configured so as to store and/or pump said waste fluid down the disposal well. Thus, claim 1 has been interpreted as requiring such for the purposes of examination.
To overcome this rejection, Applicant should amend lines 12-13 of claim 2 to recite --wherein the system is configured to store a waste stream from the outlet conduit and/or to pump said waste stream down the disposal well.--
Claims 3-11 are rejected due to their dependency on indefinite claim 2.
Claim 5 recites “a fuel and air fed to the direct steam generator are controlled in relation to a concentrated waste product that forms a waste stream associated with the concentrator,” in lines 3-5.
Said limitation presents the following clarity issues:
1) It is unclear if “a fuel… fed to the direct steam generator” recited in this limitation is the same fuel as the “amount of fuel provided to the concentrator” as recited in claim 2.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 2 is unclear.
3) The relationship between the “waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 12 of claim 2 is unclear.
Applicant should amend claim 5 to clarify as appropriate.
Claim 6 recites “a fuel and air fed to the direct steam generator are controlled in relation to a TDS associated with a concentrated waste product that forms a waste stream associated with the concentrator,” in lines 3-5.
Said limitation presents the following clarity issues:
1) It is unclear if “a fuel… fed to the direct steam generator” recited in this limitation is the same fuel as the “amount of fuel provided to the concentrator” as recited in claim 2.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 2 is unclear.
3) The relationship between the “waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 12 of claim 2 is unclear.
Applicant should amend claim 6 to clarify as appropriate.
Claim 7 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a concentrated waste product that forms a waste stream associated with the concentrator.”
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 2.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 2 is unclear.
3) The relationship between the “waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 12 of claim 2 is unclear.
Applicant should amend claim 7 to clarify as appropriate.
Claim 8 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a TDS associated with a concentrated waste product that forms a waste stream associated with the concentrator.”
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 2.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 2 is unclear.
3) The relationship between the “waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 12 of claim 2 is unclear.
Applicant should amend claim 8 to clarify as appropriate.
Claim 9 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a TDS associated with a concentrated waste product that forms a slurry waste stream associated with the concentrator.”
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 2.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 2 is unclear.
3) The relationship between the “slurry waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 12 of claim 2 is unclear.
Applicant should amend claim 9 to clarify as appropriate.
Claim 10 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a TDS associated with a concentrated waste product that forms at least one of a solution and brine waste stream associated with the concentrator.”
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 2.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 2 is unclear.
3) The relationship between the “at least one of a solution and brine waste stream associated with the concentrator” in said limitation and the “waste stream from the outlet conduit” recited in line 12 of claim 2 is unclear.
Applicant should amend claim 10 to clarify as appropriate.
Claim 11 recites “wherein the concentrator includes a direct steam generator and a heat source for the direct steam generator is controlled in relation to a TDS associated with a concentrated waste product that forms a solid waste stream.” 
Said limitation presents the following clarity issues:
1) It is unclear if the claimed control of “a heat source for the direct steam generator” recited in this limitation is related to the control (i.e. variation) of “an amount of fuel provided to the concentrator” as recited in claim 2.
2) The relationship between the “concentrated waste product” in said limitation and the “concentrated waste fluid” recited in the preamble of claim 2 is unclear.
Applicant should amend claim 11 to clarify as appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2017/0349452) in view of Brandt et al. (US 5,695,643), hereafter referred to as Brandt, and Marecaux (US 3,954,381).
With regard to claim 1: Chiu teaches a system for producing a concentrated waste fluid (i.e. a concentrated brine), the system comprising:
A concentrator (evaporation tower) 40, the concentrator being both an evaporator and a distillation system in the form of a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Figure 1, paragraphs [0049]-[0053]).
A waste stream outlet conduit 52 fluidly coupled to the concentrator 40 (Figure 1, paragraph [0059]).
A concentrate tank 60 in fluid communication with the waste stream outlet conduit 52 (Figure 1, paragraphs [0049] and [0061]).
Wherein the system is configured such that a waste stream from the outlet conduit can be stored in said concentrate tank 60 (Figure 1, paragraphs [0049] and [0061]).
Chiu is silent to a disposal well in fluid communication with the waste stream outlet conduit, nor does Chiu explicitly teach that the system is configured such that the waste stream from the outlet conduit can be pumped down the disposal well. Note: Strictly speaking, in the present claims, the configuration of the system so as to enable pumping of the waste stream down the disposal well is optional (i.e. it is an optional alternative to configuration of the system so as to enable storing of the waste stream). Regardless, said configuration is addressed in this rejection.
However, Chiu does teach that the waste stream is to be disposed of in, or is at least suitable for disposal in, a disposal well, i.e. an injection well (Paragraphs [0001]). Specifically, Chiu teaches transporting the waste stream from the site of the evaporator to the disposal well, i.e. by trucking the waste stream (paragraphs [0011] and [0037]). On the other hand, Chiu does contrast disposal of brine in off-site deep well facilities with on-site deep well facilities (paragraph [0001]). 
Direct fluid connection between waste fluid concentrators and disposal wells is known in the art. For example, Brandt teaches a system for concentrating waste fluid (abstract), the system comprising a concentrator (submerged combustion evaporator) 28 in the form of an evaporator, a waste stream outlet conduit 38, and a disposal well (injection well) 56 in fluid communication with the waste stream outlet conduit via tank 50, wherein the system is configured such that a waste stream from the outlet conduit can be stored in the tank 50 and/or pumped down the disposal well 56 (Figures 2-3, Column 6 Line 33-Colunmn 7 Line 40, Column 9 Line 40-Column 10 Line 25). A person having ordinary skill in the art would recognize that a direct fluid connection is more feasible, and also desirable when the disposal well is on site with the concentrator, as a person having ordinary skill in the art would recognize that direct connection between the concentrator waste stream outlet conduit and the disposal well (and any intermediary storage tank) would be a more efficient means of transporting the waste stream from the concentrator (i.e. the waste stream outlet conduit thereof) and into the disposal well in comparison to trucking when the disposal well is on site with, i.e. close to, the concentrator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chiu in view of Brandt by fluidly connecting a disposal well, i.e. an available on-site (nearby) disposal well, with the waste stream outlet conduit 52, i.e. via storage tank 60, and configuring the system such that the waste stream from the outlet conduit can be stored in storage tank 60 and/or pumped down the disposal well, in order to achieve a system which, when in the presence of an on-site (nearby) disposal well, moves the waste stream from the waste stream outlet conduit 52 and storage tank 60 into the disposal well with greater efficiency.
Modified Chiu is silent to a feedback sensor, the feedback sensor including a total dissolved solids (TDS) sensor disposed in the waste stream outlet conduit fluidly coupled with the concentrator, wherein an output of the feedback sensor is used to vary an amount of fuel provided to the concentrator via a fuel controller.
However, Chiu at least suggests that the TDS of the waste stream, i.e. the waste stream in the waste stream outlet conduit, is a variable which is desirably controlled. In particular, Chiu teaches increasing the concentration of the brine by as much as 10 times, e.g. from 20,000 ppm to 200,000 ppm, or to the maximum saturation point of the dissolved solids, while preferably not concentrating the brine beyond the saturation point of the TDS (paragraph [0030]). Chiu teaches that it is even more preferable to concentrate the brine to which ever threshold is reached first, i.e. which ever of the 10 times concentration increase and/or the saturation point is reached first (paragraph [0030]). This teaching would at least suggest to one of ordinary skill in the art that TDS in the waste stream from the concentrator 40, i.e. the TDS in the waste stream flowing in waste stream outlet conduit 52, should be controlled in Chiu. Chiu does not explicitly teach a means of controlling the TDS concentration in the waste stream flowing within the waste stream outlet conduit 52. Therefore, one of ordinary skill in the art would be motivated to look elsewhere in the prior art for means of controlling the TDS concentration in said waste stream.
It is known in the art to control TDS on the basis of readings from a TDS sensor disposed in a waste stream outlet conduit of a concentrator. For example, Marecaux teaches a system for producing a concentrated waste fluid (abstract, Figure 1, Column 3 Lines 20-45), the system comprising: A concentrator (incineration chamber and evaporator/trickle tower) 1/8, the concentrator 1/8 being an evaporator and a distillation system in the form of a direct steam generator, i.e. an evaporator configured to configured to evaporate an aqueous solution via direct contact with hot gas (vapor) generated by combustion within the incineration chamber 1 of the concentrator (Figure 1, Column 3 Lines 20-60). A feedback sensor 36, said feedback sensor being a solute concentration sensor 36 disposed in a waste stream outlet conduit 31, fluidly coupled with the concentrator 8/1, wherein an output of the feedback sensor 36 is used to vary an amount of fuel provided to the concentrator via a fuel controller (control circuit and valve) 20/22 (Figure 1, Column 4 Lines 40-51). Marecaux teaches that the sensor 36 and the fuel controller 20/22 arrangement controls the concentration of the waste stream in waste stream outlet conduit 31, i.e. by increasing the temperature of the concentrator so as to increase the evaporation therein, and thus the concentration of the waste stream obtained in the waste stream outlet conduit thereof (Figure 1, Column 4 Lines 40-51).
Marecaux does not explicitly teach that the feedback sensor is/includes a total dissolved solids sensor (TDS). However, as discussed above, the feedback sensor 36 is a solute concentration sensor, i.e. a sensor “which ascertains the concentration of the solute in the concentrate passing through this conduit 31” (Figure 1, Column 4 Lines 40-51). Because the feedback sensor 36 is capable of determining the solute concentration in the concentrate, it is understood that said feedback sensor is a TDS sensor, i.e. a sensor which is capable of measuring the total amount of dissolved solids (solute) within the concentrate.
In the unlikely alternative, i.e. in the unlikely event that the feedback sensor is not a TDS sensor, the fact that said feedback sensor 36 is to measure the concentration of solute in the concentrate would suggest to one of ordinary skill in the art that a total dissolved solids sensor (i.e. a sensor which measure the total amount of dissolved solids within the concentrate) could be used in place of the feedback sensor 36 to successfully determine the concentration of solute within the concentrate. Furthermore, TDS sensors are well known in the art, and would be known to a person having ordinary skill.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chiu in view of Marecaux by adding a feedback sensor, the feedback sensor including a total dissolved solids (TDS) sensor disposed in a waste stream outlet conduit, fluidly coupled with the concentrator, wherein an output of the feedback sensor is used to vary an amount of fuel provided to the concentrator 40, i.e. to the burner 90 thereof, via a fuel controller, in order to provide Chiu with a means of controlling the concentration of the waste stream in the waste stream outlet conduit 52, i.e. by adjusting the level of heating provided to the concentrator 40 by the burner 90.
With regard to claim 12: In modified Chiu, the fluid to be concentrated in the concentrator is produced water from a hydrocarbon recovery process, i.e. the fluid is byproduct brine from oil and gas production (Chiu: paragraph [0001]).
With regard to claim 13: Modified Chiu does not explicitly teach that the system comprises a closed loop set point that is in a range from 200,000 ppm TDS to 400,000 ppm TDS. However, Examiner notes that the claim language regarding a set point merely pertains to a manner of operating the claimed system. Recitations pertaining merely to manner of operating do not distinguish system claims from prior art systems capable of operating in the claimed manner (see MPEP 2114). The feedback sensor in modified Chiu measures the TDS concentration in the concentrate within waste stream outlet conduit 52, and the fuel controller adjusts the amount of fuel provided to the burner 90 of the concentrator 40 based on said TDS concentration (see rejection of claim 1 above for details). In view of the forgoing, it is clear that the system of modified Chiu, i.e. the fuel controller thereof, functions according to, i.e. has, a closed loop control set point for TDS concentration, i.e. an automated TDS concentration control setpoint. Because the system of modified Chiu, i.e. the fuel controller thereof, is clearly capable operating according to, i.e. having, a closed loop control set point for TDS concentration, it is understood that said system is capable of being provided with various different closed loop TDS concentration setpoints (i.e. so as to operate according to said various different setpoints). In other words, the system of modified Chiu is necessarily capable of operating according to various closed loop TDS concentration set points, including but not limited to 200,000 ppm TDS to 400,000 ppm TDS. Therefore, the system of modified Chiu satisfies the limitations of claim 13 (see MPEP 2114 for guidance).
In the alternative, e.g. if the closed loop control set point conditions were found to represent some sort of structural limitation, and regardless of the above analysis, said closed loop control setpoint conditions would be obvious over Chiu.
As discussed above, the feedback sensor in modified Chiu measures the TDS concentration in the concentrate within waste stream outlet conduit 52, and the fuel controller adjusts the amount of fuel provided to the burner 90 of the concentrator 40 based on said TDS concentration (see rejection of claim 1 above for details). In view of the forgoing, it is clear that the system of modified Chiu, i.e. the fuel controller thereof, functions according to, i.e. has, a closed loop control set point for TDS concentration, i.e. an automated TDS concentration control setpoint. A person having ordinary skill in the art would recognize said closed loop control setpoint for TDS as being a result effective variable in Chiu, as said setpoint, if set too low or too high, would clearly result in the TDS concentration within the waste stream flowing in conduit 52 also being too low or too high. 
Furthermore, as discussed in the rejection of claim 1 above, Chiu teaches increasing the concentration of the brine by as much as 10 times, e.g. from 20,000 ppm to 200,000 ppm, or to the maximum saturation point of the dissolved solids, while preferably not concentrating the brine beyond the saturation point of the TDS (paragraph [0030]). Chiu teaches that it is even more preferable to concentrate the brine to which ever threshold is reached first, i.e. which ever of the 10 times concentration increase and/or the saturation point is reached first (paragraph [0030]). These teachings by Chiu would indicate that TDS in the waste stream is a result effective variable, and thus, that the closed loop control set point for TDS concentration is also a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Further yet, Chiu explicitly suggests a final TDS concentration of 200,000 ppm (paragraph [0030]), which is within the setpoint range recited in claim 13. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chiu by optimizing the TDS closed loop control set point, i.e. such that it is in a range of 200,000 ppm TDS to 400,000 ppm TDS, in order to obtain a system which is capable of automatically controlling the solids concentration with the concentrated waste, so as to obtain a concentrated waste having a particular desired concentration.
With regard to claims 14 and 15: As discussed in the rejection of claim 1 above, the concentrator 40 in modified Chiu is a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Chiu: Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Chiu: Figure 1, paragraphs [0049]-[0053]). 
	As discussed in the rejection of claim 1 above, in modified Chiu, the fuel fed to the to direct steam generator, i.e. the burner 90 thereof, is controlled in relation to a concentrated waste product associated with the concentrator 40, i.e. the fuel fed to the direct steam generator is controlled by the fuel controller in relation to the TDS concentration in the waste stream flowing within the outlet conduit 52 measured by the TDS sensor (see rejection of claim 1 above for details).
	Modified Chiu is silent to air fed to the direct steam generator, i.e. the burner thereof, being controlled in relation to a concentrated waste product associated with the concentrator 40.
	However, Marecaux teaches controlling both a fuel feed 3 and an air feed 4 to the direct steam generator 8/1 in relation to a concentrated waste product that forms the waste stream associated with the concentrator, i.e. the waste stream in outlet conduit 31 (Figure 1, Column 3 Lines 20-60, Column 4 Lines 40-51). A person having ordinary skill in the art would recognize that it is desirable control of the air feed to a burner according to the same basis by which the fuel feed thereto is controlled. In particular, a person having ordinary skill in the art would recognize that an increase in fuel feed would need to be accompanied by an increase in air feed in order to provide a stochiometric quantity of air to the burner to fully combust all of the fuel. Similarly, a person having ordinary skill in the art would recognize that a decrease in fuel feed would be advantageously accompanied by a stochiometric decrease in air feed, in order to avoid feeding excess air which may disadvantageously cool the product gas produced by the burner.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chiu in view of Marecaux by configuring the fuel controller to control, in addition to the fuel feed, the air feed to the burner 90 of the direct steam generator/concentrator 40 in relation to the waste stream in the waste stream outlet conduit 52 of the concentrator 40, i.e. on the basis of the TDS concentration therein as measured by the TDS sensor, in order to obtain a system which is capable of controlling the feeding of fuel and air to the direct steam generator 40, i.e. the burner 90 thereof, so as to ensure stochiometric feeding of air and fuel to the burner, and thus achieving optimal operation of the burner.
With regard to claims 16, 17, and 19:  As discussed in the rejection of claim 1 above, the concentrator 40 in modified Chiu is a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Chiu: Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Chiu: Figure 1, paragraphs [0049]-[0053]). The burner 90 represents a heat source for the direct contract steam generator/concentrator 40.
As discussed in the rejection of the claim 1 above, the burner 90 (which is the heat source for the direct contract steam generator/concentrator 40) is controlled in relation to a TDS concentration associated with a concentrated waste product that forms a concentrated waste stream associated with the concentrator 40, wherein said concentrated waste stream is both a solution and a brine waste stream, i.e. burner 90 (which is the heat source for the direct contract steam generator/concentrator 40)  is controlled by the fuel controller through the control of the fuel fed to said burner 90 in relation to the TDS concentration in the waste stream flowing within the outlet conduit 52 measured by the TDS sensor, wherein said waste stream is a solution in the form of a brine concentrate (see rejection of claim 1 above for details).
With regard to claim 18:  As discussed in the rejection of claim 1 above, the concentrator 40 in modified Chiu is a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Chiu: Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Chiu: Figure 1, paragraphs [0049]-[0053]). The burner 90 represents a heat source for the direct contract steam generator/concentrator 40.
As discussed in the rejection of the claim 1 above, the burner 90 (which is the heat source for the direct contract steam generator/concentrator 40) is controlled in relation to a TDS concentration associated with a concentrated waste product that forms a concentrated waste stream associated with the concentrator 40, wherein said concentrated waste stream is both a solution and a brine waste stream, i.e. burner 90 (which is the heat source for the direct contract steam generator/concentrator 40)  is controlled by the fuel controller through the control of the fuel fed to said burner 90 in relation to the TDS concentration in the waste stream flowing within the outlet conduit 52 measured by the TDS sensor, wherein said waste stream is a solution in the form of a brine concentrate (see rejection of claim 1 above for details).
Modified Chiu is silent to the concentrated waste product/concentrated waste stream flowing in the outlet conduit forming a slurry waste stream. However, whether or not the concentrated waste product forms a slurry is largely up to the manner of operating the concentrator 40. The concentrator 40 in modified Chiu is capable of having its fuel supply adjusted to achieve different degrees of concentration (see Marecaux: Column 5 Lines 40-51). Furthermore, it is understood that liquid streams having dissolved solids, if concentrated to a great enough degree, will precipitate some of said solids, thus forming a slurry. Chiu explicitly teaches that such precipitation of solids is possible (Chiu: Paragraph [0030]). In view of the forgoing, it is clear that the concentrator 40 of modified Chiu is capable of operating in a manner such that the concentrated waste product is concentrated to a high degree so as to form a slurry stream, i.e. as a result of dissolved solids precipitating due to the concentrating of the waste stream. System claims are not distinguished from prior art systems by recitations of intended use/manner of operating when the prior art systems are capable of operating in the claimed manner (see MPEP 2114). Therefore, Chiu satisfies the limitations of claim 18.  
With regard to claim 20:  As discussed in the rejection of claim 1 above, the concentrator 40 in modified Chiu is a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Chiu: Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Chiu: Figure 1, paragraphs [0049]-[0053]). The burner 90 represents a heat source for the direct contract steam generator/concentrator 40.
As discussed in the rejection of the claim 1 above, the burner 90 (which is the heat source for the direct contract steam generator/concentrator 40) is controlled in relation to a TDS concentration associated with a concentrated waste product that forms a concentrated waste stream associated with the concentrator 40, wherein said concentrated waste stream is both a solution and a brine waste stream, i.e. burner 90 (which is the heat source for the direct contract steam generator/concentrator 40)  is controlled by the fuel controller through the control of the fuel fed to said burner 90 in relation to the TDS concentration in the waste stream flowing within the outlet conduit 52 measured by the TDS sensor, wherein said waste stream is a solution in the form of a brine concentrate (see rejection of claim 1 above for details).
Modified Chiu is silent to the concentrated waste product/concentrated waste stream flowing in the outlet conduit forming a solid waste stream. However, whether or not the concentrated waste product forms a slurry is largely up to the manner of operating the concentrator 40. The concentrator 40 in modified Chiu is capable of having its fuel supply adjusted to achieve different degrees of concentration (see Marecaux: Column 5 Lines 40-51). Furthermore, it is understood that liquid streams having dissolved solids, if concentrated to a great enough degree, will precipitate some of said solids, thus forming a slurry having therein a solid waste stream (the solid waste stream being made of the precipitated solids). Chiu explicitly teaches that such precipitation of solids is possible (Chiu: Paragraph [0030]). In view of the forgoing, it is clear that the concentrator 40 of modified Chiu is capable of operating in a manner such that the concentrated waste product is concentrated to a high degree so as to form a solid waste stream, i.e. as a result of dissolved solids precipitating due to the concentrating of the waste stream. System claims are not distinguished from prior art systems by recitations of intended use/manner of operating when the prior art systems are capable of operating in the claimed manner (see MPEP 2114). Therefore, Chiu satisfies the limitations of claim 20.  

Claim(s) 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Brandt, Marecaux, and electronics-tutorials.ws (“Electronics Tutorial about a Closed Loop Systems”; https://www.electronics-tutorials.ws/systems/closed-loop-system.html).
With regard to claim 2: Chiu teaches a system for producing a concentrated waste fluid (i.e. a concentrated brine), the system comprising:
A concentrator (evaporation tower) 40, the concentrator being both an evaporator and a distillation system in the form of a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Figure 1, paragraphs [0049]-[0053]).
A waste stream outlet conduit 52 fluidly coupled to the concentrator 40 (Figure 1, paragraph [0059]).
A concentrate tank 60 in fluid communication with the waste stream outlet conduit 52 (Figure 1, paragraphs [0049] and [0061]).
Wherein the system is configured such that a waste stream from the outlet conduit can be stored in said concentrate tank 60 (Figure 1, paragraphs [0049] and [0061]).
Chiu is silent to a disposal well in fluid communication with the waste stream outlet conduit, nor does Chiu explicitly teach that the system is configured such that the waste stream from the outlet conduit can be pumped down the disposal well. Note: Strictly speaking, in the present claims, the configuration of the system so as to enable pumping of the waste stream down the disposal well is optional (i.e. it is an optional alternative to configuration of the system so as to enable storing of the waste stream). Regardless, said configuration is addressed in this rejection.
However, Chiu does teach that the waste stream is to be disposed of in, or is at least suitable for disposal in, a disposal well, i.e. an injection well (Paragraphs [0001]). Specifically, Chiu teaches transporting the waste stream from the site of the evaporator to the disposal well, i.e. by trucking the waste stream (paragraphs [0011] and [0037]). On the other hand, Chiu does contrast disposal of brine in off-site deep well facilities with on-site deep well facilities (paragraph [0001]). 
Direct fluid connection between waste fluid concentrators and disposal wells is known in the art. For example, Brandt teaches a system for concentrating waste fluid (abstract), the system comprising a concentrator (submerged combustion evaporator) 28 in the form of an evaporator, a waste stream outlet conduit 38, and a disposal well (injection well) 56 in fluid communication with the waste stream outlet conduit via tank 50, wherein the system is configured such that a waste stream from the outlet conduit can be stored in the tank 50 and/or pumped down the disposal well 56 (Figures 2-3, Column 6 Line 33-Colunmn 7 Line 40, Column 9 Line 40-Column 10 Line 25). A person having ordinary skill in the art would recognize that a direct fluid connection is more feasible, and also desirable when the disposal well is on site with the concentrator, as a person having ordinary skill in the art would recognize that direct connection between the concentrator waste stream outlet conduit and the disposal well (and any intermediary storage tank) would be a more efficient means of transporting the waste stream from the concentrator (i.e. the waste stream outlet conduit thereof) and into the disposal well in comparison to trucking when the disposal well is on site with, i.e. close to, the concentrator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chiu in view of Brandt by fluidly connecting a disposal well, i.e. an available on-site (nearby) disposal well, with the waste stream outlet conduit 52, i.e. via storage tank 60, and configuring the system such that the waste stream from the outlet conduit can be stored in storage tank 60 and/or pumped down the disposal well, in order to achieve a system which, when in the presence of an on-site (nearby) disposal well, moves the waste stream from the waste stream outlet conduit 52 and storage tank 60 into the disposal well with greater efficiency.
Modified Chiu is silent to a feedback sensor, the feedback sensor including a total dissolved solids (TDS) sensor disposed in the waste stream outlet conduit fluidly coupled with the concentrator, and a closed loop controller in communication with the TDS sensor, the closed loop controller configured to react to a feedback detected by the feedback sensor by causing an amount of fuel provided to the concentrator to be varied via a fuel controller.
However, Chiu at least suggests that the TDS of the waste stream, i.e. the waste stream in the waste stream outlet conduit, is a variable which is desirably controlled. In particular, Chiu teaches increasing the concentration of the brine by as much as 10 times, e.g. from 20,000 ppm to 200,000 ppm, or to the maximum saturation point of the dissolved solids, while preferably not concentrating the brine beyond the saturation point of the TDS (paragraph [0030]). Chiu teaches that it is even more preferable to concentrate the brine to which ever threshold is reached first, i.e. which ever of the 10 times concentration increase and/or the saturation point is reached first (paragraph [0030]). This teaching would at least suggest to one of ordinary skill in the art that TDS in the waste stream from the concentrator 40, i.e. the TDS in the waste stream flowing in waste stream outlet conduit 52, should be controlled in Chiu. Chiu does not explicitly teach a means of controlling the TDS concentration in the waste stream flowing within the waste stream outlet conduit 52. Therefore, one of ordinary skill in the art would be motivated to look elsewhere in the prior art for means of controlling the TDS concentration in said waste stream.
It is known in the art to control TDS on the basis of readings from a TDS sensor disposed in a waste stream outlet conduit of a concentrator. For example, Marecaux teaches a system for producing a concentrated waste fluid (abstract, Figure 1, Column 3 Lines 20-45), the system comprising: A concentrator (incineration chamber and evaporator/trickle tower) 1/8, the concentrator 1/8 being an evaporator and a distillation system in the form of a direct steam generator, i.e. an evaporator configured to configured to evaporate an aqueous solution via direct contact with hot gas (vapor) generated by combustion within the incineration chamber 1 of the concentrator (Figure 1, Column 3 Lines 20-60). A feedback sensor 36, said feedback sensor being a solute concentration sensor 36 disposed in a waste stream outlet conduit 31, fluidly coupled with the concentrator 8/1, and a controller (control circuit) 20 in communication with the TDS sensor, the controller 20 configured to react to feedback generated by the feedback sensor 36 by causing an amount of fuel provided to the concentrator to be varied via a fuel controller (valve) 22 (Figure 1, Column 4 Lines 40-51). Marecaux teaches that the sensor 36 and the controller 20 and fuel controller 22 arrangement controls the concentration of the waste stream in waste stream outlet conduit 31, i.e. by increasing the temperature of the concentrator so as to increase the evaporation therein, and thus the concentration of the waste stream obtained in the waste stream outlet conduit thereof (Figure 1, Column 4 Lines 40-51).
Marecaux does not explicitly teach that the feedback sensor is/includes a total dissolved solids sensor (TDS). However, as discussed above, the feedback sensor 36 is a solute concentration sensor, i.e. a sensor “which ascertains the concentration of the solute in the concentrate passing through this conduit 31” (Figure 1, Column 4 Lines 40-51). Because the feedback sensor 36 is capable of determining the solute concentration in the concentrate, it is understood that said feedback sensor is a TDS sensor, i.e. a sensor which is capable of measuring the total amount of dissolved solids (solute) within the concentrate.
In the unlikely alternative, i.e. in the unlikely event that the feedback sensor is not a TDS sensor, the fact that said feedback sensor 36 is to measure the concentration of solute in the concentrate would suggest to one of ordinary skill in the art that a total dissolved solids sensor (i.e. a sensor which measure the total amount of dissolved solids within the concentrate) could be used in place of the feedback sensor 36 to successfully determine the concentration of solute within the concentrate. Furthermore, TDS sensors are well known in the art, and would be known to a person having ordinary skill.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chiu in view of Marecaux by adding a feedback sensor, the feedback sensor including a total dissolved solids (TDS) sensor disposed in a waste stream outlet conduit fluidly coupled with the concentrator, and a closed loop controller in communication with the TDS sensor, the closed loop controller configured to react to a feedback detected by the feedback sensor by causing an amount of fuel provided to the concentrator 40, i.e. the burner 90 thereof, to be varied via a fuel controller, in order to provide Chiu with a means of controlling the concentration of the waste stream in the waste stream outlet conduit 52, i.e. by adjusting the level of heating provided to the concentrator 40 by the burner 90.
Modified Chiu does not explicitly teach that the controller is a closed loop controller. However, the controller (control circuit) 20 in modified Chiu automatically controls the supply of fuel to the concentrator, i.e. the controller 20 controls the supply of fuel in response to the concentration measured by TDS sensor 36 (Marecaux: Figure 1, Column 4 Lines 40-51). Therefore, it is understood that the controller in Modified Chiu is a closed loop controller, i.e. a controller which automatically achieves and maintain a desired output condition by comparing it with an actual condition.
In the unlikely alternative, i.e. in the unlikely event that the controller of modified Chiu is not a closed loop controller, closed loop control systems are notoriously well known in the art. Closed loop controllers, as taught by Electronics-Tutorials.ws, are well known to be controllers which automatically achieve and maintain a desired output condition by comparing it with an actual condition (see section titled “The Closed-loop System”).
In the unlikely event that the controller of Chiu is not a closed loop controller, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chiu in view of electronic-tutorials.ws by configuring the controller as a closed loop controller, in order to obtain a system having a controller which is configured to automatically achieve and maintain a desired output condition.
With regard to claim 3: In modified Chiu, the fluid to be concentrated in the concentrator is produced water from a hydrocarbon recovery process, i.e. the fluid is byproduct brine from oil and gas production (Chiu: paragraph [0001]).
With regard to claim 4: Modified Chiu does not explicitly teach that the system comprises a closed loop set point that is in a range from 200,000 ppm TDS to 400,000 ppm TDS. However, Examiner notes that the claim language regarding a set point merely pertains to a manner of operating the claimed system. Recitations pertaining merely to manner of operating do not distinguish system claims from prior art systems capable of operating in the claimed manner (see MPEP 2114). The feedback sensor in modified Chiu measures the TDS concentration in the concentrate within waste stream outlet conduit 52, and the fuel controller adjusts the amount of fuel provided to the burner 90 of the concentrator 40 based on said TDS concentration (see rejection of claim 2 above for details). In view of the forgoing, it is clear that the system of modified Chiu, i.e. the fuel controller thereof, functions according to, i.e. has, a closed loop control set point for TDS concentration, i.e. an automated TDS concentration control setpoint. Because the system of modified Chiu, i.e. the fuel controller thereof, is clearly capable operating according to, i.e. having, a closed loop control set point for TDS concentration, it is understood that said system is capable of being provided with various different closed loop TDS concentration setpoints (i.e. so as to operate according to said various different setpoints). In other words, the system of modified Chiu is necessarily capable of operating according to various closed loop TDS concentration set points, including but not limited to 200,000 ppm TDS to 400,000 ppm TDS. Therefore, the system of modified Chiu satisfies the limitations of claim 4 (see MPEP 2114 for guidance).
In the alternative, e.g. if the closed loop control set point conditions were found to represent some sort of structural limitation, and regardless of the above analysis, said closed loop control setpoint conditions would be obvious over Chiu.
As discussed above, the feedback sensor in modified Chiu measures the TDS concentration in the concentrate within waste stream outlet conduit 52, and the fuel controller adjusts the amount of fuel provided to the burner 90 of the concentrator 40 based on said TDS concentration (see rejection of claim 2 above for details). In view of the forgoing, it is clear that the system of modified Chiu, i.e. the fuel controller thereof, functions according to, i.e. has, a closed loop control set point for TDS concentration, i.e. an automated TDS concentration control setpoint. A person having ordinary skill in the art would recognize said closed loop control setpoint for TDS as being a result effective variable in Chiu, as said setpoint, if set too low or too high, would clearly result in the TDS concentration within the waste stream flowing in conduit 52 also being too low or too high. 
Furthermore, as discussed in the rejection of claim 2 above, Chiu teaches increasing the concentration of the brine by as much as 10 times, e.g. from 20,000 ppm to 200,000 ppm, or to the maximum saturation point of the dissolved solids, while preferably not concentrating the brine beyond the saturation point of the TDS (paragraph [0030]). Chiu teaches that it is even more preferable to concentrate the brine to which ever threshold is reached first, i.e. which ever of the 10 times concentration increase and/or the saturation point is reached first (paragraph [0030]). These teachings by Chiu would indicate that TDS in the waste stream is a result effective variable, and thus, that the closed loop control set point for TDS concentration is also a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Further yet, Chiu explicitly suggests a final TDS concentration of 200,000 ppm (paragraph [0030]), which is within the setpoint range recited in claim 4. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chiu by optimizing the TDS closed loop control set point, i.e. such that it is in a range of 200,000 ppm TDS to 400,000 ppm TDS, in order to obtain a system which is capable of automatically controlling the solids concentration with the concentrated waste, so as to obtain a concentrated waste having a particular desired concentration.
With regard to claims 5 and 6: As discussed in the rejection of claim 2 above, the concentrator 40 in modified Chiu is a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Chiu: Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Chiu: Figure 1, paragraphs [0049]-[0053]). 
	As discussed in the rejection of claim 2 above, in modified Chiu, the fuel fed to the to direct steam generator, i.e. the burner 90 thereof, is controlled in relation to a concentrated waste product associated with the concentrator 40, i.e. the fuel fed to the direct steam generator is controlled by the fuel controller in relation to the TDS concentration in the waste stream flowing within the outlet conduit 52 measured by the TDS sensor (see rejection of claim 2 above for details).
	Modified Chiu is silent to air fed to the direct steam generator, i.e. the burner thereof, being controlled in relation to a concentrated waste product associated with the concentrator 40.
	However, Marecaux teaches controlling both a fuel feed 3 and an air feed 4 to the direct steam generator 8/1 in relation to a concentrated waste product that forms the waste stream associated with the concentrator, i.e. the waste stream in outlet conduit 31 (Figure 1, Column 3 Lines 20-60, Column 4 Lines 40-51). A person having ordinary skill in the art would recognize that it is desirable control of the air feed to a burner according to the same basis by which the fuel feed thereto is controlled. In particular, a person having ordinary skill in the art would recognize that an increase in fuel feed would need to be accompanied by an increase in air feed in order to provide a stochiometric quantity of air to the burner to fully combust all of the fuel. Similarly, a person having ordinary skill in the art would recognize that a decrease in fuel feed would be advantageously accompanied by a stochiometric decrease in air feed, in order to avoid feeding excess air which may disadvantageously cool the product gas produced by the burner.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Chiu in view of Marecaux by configuring the fuel controller to control, in addition to the fuel feed, the air feed to the burner 90 of the direct steam generator/concentrator 40 in relation to the waste stream in the waste stream outlet conduit 52 of the concentrator 40, i.e. on the basis of the TDS concentration therein as measured by the TDS sensor, in order to obtain a system which is capable of controlling the feeding of fuel and air to the direct steam generator 40, i.e. the burner 90 thereof, so as to ensure stochiometric feeding of air and fuel to the burner, and thus achieving optimal operation of the burner.
With regard to claims 7, 8, and 10:  As discussed in the rejection of claim 2 above, the concentrator 40 in modified Chiu is a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Chiu: Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Chiu: Figure 1, paragraphs [0049]-[0053]). The burner 90 represents a heat source for the direct contract steam generator/concentrator 40.
As discussed in the rejection of the claim 2 above, the burner 90 (which is the heat source for the direct contract steam generator/concentrator 40) is controlled in relation to a TDS concentration associated with a concentrated waste product that forms a concentrated waste stream associated with the concentrator 40, wherein said concentrated waste stream is both a solution and a brine waste stream, i.e. burner 90 (which is the heat source for the direct contract steam generator/concentrator 40)  is controlled by the fuel controller through the control of the fuel fed to said burner 90 in relation to the TDS concentration in the waste stream flowing within the outlet conduit 52 measured by the TDS sensor, wherein said waste stream is a solution in the form of a brine concentrate (see rejection of claim 2 above for details).
With regard to claim 9:  As discussed in the rejection of claim 2 above, the concentrator 40 in modified Chiu is a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Chiu: Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Chiu: Figure 1, paragraphs [0049]-[0053]). The burner 90 represents a heat source for the direct contract steam generator/concentrator 40.
As discussed in the rejection of the claim 2 above, the burner 90 (which is the heat source for the direct contract steam generator/concentrator 40) is controlled in relation to a TDS concentration associated with a concentrated waste product that forms a concentrated waste stream associated with the concentrator 40, wherein said concentrated waste stream is both a solution and a brine waste stream, i.e. burner 90 (which is the heat source for the direct contract steam generator/concentrator 40)  is controlled by the fuel controller through the control of the fuel fed to said burner 90 in relation to the TDS concentration in the waste stream flowing within the outlet conduit 52 measured by the TDS sensor, wherein said waste stream is a solution in the form of a brine concentrate (see rejection of claim 2 above for details).
Modified Chiu is silent to the concentrated waste product/concentrated waste stream flowing in the outlet conduit forming a slurry waste stream. However, whether or not the concentrated waste product forms a slurry is largely up to the manner of operating the concentrator 40. The concentrator 40 in modified Chiu is capable of having its fuel supply adjusted to achieve different degrees of concentration (see Marecaux: Column 5 Lines 40-51). Furthermore, it is understood that liquid streams having dissolved solids, if concentrated to a great enough degree, will precipitate some of said solids, thus forming a slurry. Chiu explicitly teaches that such precipitation of solids is possible (Chiu: Paragraph [0030]). In view of the forgoing, it is clear that the concentrator 40 of modified Chiu is capable of operating in a manner such that the concentrated waste product is concentrated to a high degree so as to form a slurry stream, i.e. as a result of dissolved solids precipitating due to the concentrating of the waste stream. System claims are not distinguished from prior art systems by recitations of intended use/manner of operating when the prior art systems are capable of operating in the claimed manner (see MPEP 2114). Therefore, Chiu satisfies the limitations of claim 9.  
With regard to claim 11:  As discussed in the rejection of claim 2 above, the concentrator 40 in modified Chiu is a direct steam generator which evaporates aqueous liquid (brine water) via direct contact with hot gas generated by combustion within a burner 90 (Chiu: Figure 1, paragraphs [0049]-[0053]), wherein the burner 90 is supplied with fuel (fuel gas) via line 84 (Chiu: Figure 1, paragraphs [0049]-[0053]). The burner 90 represents a heat source for the direct contract steam generator/concentrator 40.
As discussed in the rejection of the claim 2 above, the burner 90 (which is the heat source for the direct contract steam generator/concentrator 40) is controlled in relation to a TDS concentration associated with a concentrated waste product that forms a concentrated waste stream associated with the concentrator 40, wherein said concentrated waste stream is both a solution and a brine waste stream, i.e. burner 90 (which is the heat source for the direct contract steam generator/concentrator 40)  is controlled by the fuel controller through the control of the fuel fed to said burner 90 in relation to the TDS concentration in the waste stream flowing within the outlet conduit 52 measured by the TDS sensor, wherein said waste stream is a solution in the form of a brine concentrate (see rejection of claim 2 above for details).
Modified Chiu is silent to the concentrated waste product/concentrated waste stream flowing in the outlet conduit forming a solid waste stream. However, whether or not the concentrated waste product forms a slurry is largely up to the manner of operating the concentrator 40. The concentrator 40 in modified Chiu is capable of having its fuel supply adjusted to achieve different degrees of concentration (see Marecaux: Column 5 Lines 40-51). Furthermore, it is understood that liquid streams having dissolved solids, if concentrated to a great enough degree, will precipitate some of said solids, thus forming a slurry having therein a solid waste stream (the solid waste stream being made of the precipitated solids). Chiu explicitly teaches that such precipitation of solids is possible (Chiu: Paragraph [0030]). In view of the forgoing, it is clear that the concentrator 40 of modified Chiu is capable of operating in a manner such that the concentrated waste product is concentrated to a high degree so as to form a solid waste stream, i.e. as a result of dissolved solids precipitating due to the concentrating of the waste stream. System claims are not distinguished from prior art systems by recitations of intended use/manner of operating when the prior art systems are capable of operating in the claimed manner (see MPEP 2114). Therefore, Chiu satisfies the limitations of claim 11.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hochmuth (US 2,936,215) teaches a concentration device which is configured to control heating in an evaporator in response to a concentration of liquor in the sump of the evaporator measured by device 94 by adjustment of furnace damper 92 (Figure 1, Column 4 Lines 20-43). This control arrangement is similar to the control arrangement claimed by Applicant.
Jobe (US 3,241,599) teaches a concentration device which is configured to control the supply of heating steam to an evaporator in response to a measurement made by detector 30 of the outlet stream 13 comprising a solvent and a solute, wherein the measurement made may correspond to the concentration of the solute (Figures 1 and 2, Column 1 lines 15-30, Column 1 Line 60-Column 2 line 60). This control arrangement is similar to the control arrangement claimed by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772